United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Selma, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-587
Issued: June 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 15, 2013 appellant filed a timely appeal from an October 15, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has established an injury in the performance of duty on
August 22, 2012.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted additional medical evidence. The Board can review only evidence that was before OWCP
at the time of the October 15, 2012 final decision.

FACTUAL HISTORY
On September 11, 2012 appellant, then a 48-year-old letter carrier, submitted a traumatic
injury claim (Form CA-1) alleging that he sustained a right ankle injury in the performance of
duty on August 22, 2012. He stated that he had a back condition which caused numbness in his
legs and this caused him to fall and injure his right ankle. Appellant submitted a Form CA-16
report dated August 22, 2012 from Dr. Glenton Davis, a family practitioner, diagnosing right
ankle sprain. By letter dated September 14, 2012, OWCP requested additional factual and
medical evidence.
In a statement dated September 27, 2012, appellant stated that he had a “V.A.” [Veterans
Administration] medical condition, sclerosis of the sacroiliac. According to him, this condition
causes sudden back pain and results in a fall wherever he is standing or walking. Appellant
stated that the condition caused his fall on August 22, 2012. He indicated that he began to walk
down steps after delivering mail, stepping with his right foot first when a sudden onset of back
pain caused his legs to collapse and he fell down several steps.
With respect to medical evidence, appellant submitted a June 15, 2009 report from
Dr. Davis stating that appellant had chronic sclerosis of the sacroiliac with muscle spasms, which
was “service connected.” Dr. Davis reported the condition can cause chronic pain without prior
notice.
In a report dated September 19, 2012, Dr. Stephen Samelson, a Board-certified
orthopedic surgeon, reported that appellant had a history of an ankle injury on August 22, 2012.
He stated that appellant “had a sudden onset of back pain which caused him to collapse, fall
down some steps and roll his right ankle.” Dr. Samelson stated that x-rays were negative and a
magnetic resonance imaging (MRI) scan showed some edema of the talus. He diagnosed right
ankle sprain with talar contusion.
In a report dated September 24, 2012, Dr. Davis stated that appellant was seen for
“follow up right ankle strain caused by fall. Pain in the back, injury to right ankle.” He
diagnosed right ankle strain and recommended light duty.
By decision dated October 15, 2012, OWCP denied the claim for compensation. It found
the medical evidence was insufficient to establish the claim, as Dr. Samelson did not provide a
complete history and Dr. Davis opined that the injury was causally related to a military service
condition.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”3 The
phrase “sustained while in the performance of duty” in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of “arising out of an in the course of

3

5 U.S.C. § 8102(a).

2

employment.”4 An employee seeking benefits under FECA has the burden of establishing that
he or she sustained an injury while in the performance of duty.5 In order to determine whether
an employee actually sustained an injury in the performance of duty, OWCP begins with an
analysis of whether “fact of injury” has been established. Generally “fact of injury” consists of
two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred. The second component is whether the employment incident
caused a personal injury and generally this can be established only by medical evidence.6
OWCP’s procedures recognize that a claim may be accepted without a medical report
when the condition is a minor one which can be identified on visual inspection.7 In clear-cut
traumatic injury claims, such as a fall resulting in a broken arm, a physician’s affirmative
statement is sufficient and no rationalized opinion on causal relationship is needed. In all other
traumatic injury claims, a rationalized medical opinion supporting causal relationship is
required.8
Rationalized medical opinion evidence is medical evidence that is based on a complete
factual and medical background, of reasonable medical certainty and supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of the analysis
manifested and the medical rationale expressed in support of the physician’s opinion.9
ANALYSIS
In the present case, appellant alleged that he fell on steps while in the performance of
duty on August 22, 2012. As to the factual aspect of the claim, OWCP accepted that an incident
occurred as alleged. Appellant alleged that he fell as he was descending steps while on his mail
route.
The issue therefore becomes whether the medical evidence establishes a diagnosed
condition causally related to the incident. In this case neither, Dr. Samelson nor Dr. Davis
provided a medical opinion on causal relationship with employment. As noted above, the
opinion must be a rationalized opinion based on a complete background. Dr. Samelson did not
provide a complete history in his September 19, 2012 report. It is particularly important to have
an accurate medical background in this case, as the record indicates that appellant had a
4

Valerie C. Boward, 50 ECAB 126 (1998).

5

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

6

See John J. Carlone, 41 ECAB 354, 357 (1989).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(d) (June 1995).

8

Id.

9

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

3

preexisting back condition. Dr. Samelson noted a sudden onset of back pain, without providing
further explanation.
In the October 15, 2012 decision, OWCP stated that Dr. Davis found that any injury was
related to a military service-connected condition. The deficiency in the September 24, 2012
report from Dr. Davis is that he failed to provide either a complete background or a rationalized
medical opinion on the issue presented. Dr. Davis briefly noted back pain and a right ankle
strain caused by a fall, without further explanation.
The Board notes that appellant stated that his fall was caused by a preexisting back
condition resulting from military service. The issue of the contribution by a preexisting
condition is a medical issue that must be resolved by medical evidence.10 Moreover, a condition
resulting from military service is not an employment-related injury under FECA.11 If a fall is
sustained as a result of a nonemployment-related condition, and there is no contribution from
employment, a resulting injury is not compensable.12 In this case the medical evidence
submitted does not address any of the relevant medical issues.
Based on the evidence of record, the Board finds that appellant has not established an
injury in the performance of duty on August 22, 2012. It is appellant’s burden of proof to
establish the medical component of his claim for compensation, and the reports from
Drs. Samelson and Davis are of diminished probative value to the issues presented.
On appeal, appellant stated that Dr. Davis had failed to send information and documents
to Dr. Samelson regarding appellant’s medical history. Based on the evidence before OWCP, he
did not establish the claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established an injury in the performance of duty on
August 22, 2012.

10

See R.M., Docket No. 09-259 (issued September 24, 2009).

11

Claims for injury resulting from military service are administered under VA legislation. See Arthur A. Dube,
32 ECAB 619 (1981).
12

See John R. Black, 49 ECAB 624 (1998). The Board refers to such a fall as an idiopathic fall. An
“unexplained” fall in the performance of duty whose cause is unknown would be compensable if a diagnosed
condition is established as resulting from the fall. Id.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 15, 2012 is affirmed.
Issued: June 24, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

